On consideration of the “Petition for Habeas Corpus and Certiorari” and the reponse of the Government, from which it appears the petitioner is being held in a navy brig for possible trial by court-martial for unauthorized absence and various alleged offenses in violation of the Uniform Code of Military Justice, including rape, sodomy, and communicating threats to kill, which offenses appear to have been committed in an apartment in a naval dependent housing area adjacent and contiguous to the United States Naval Base at Newport, Rhode Island, at a time when petitioner was allegedly dressed in military uniform and absent without authority from his place of duty, and from which it further appears that the alleged victims of the accused’s acts were purportedly dependents of a navy serviceman on duty overseas, but which circumstances the petitioner has not conceded and which he contends do not have sufficient legal effect to confer military jurisdiction over these offenses under O’Callahan v Parker, 395 US 258, and it further appearing that there may be disputed questions of fact to be resolved at trial, It is
ORDERED that the “Petition for Habeas Corpus and Certiorari” be, and the same is, hereby denied with leave to the petitioner to assert the lack of court-martial jurisdiction as to any of the offenses referred to trial and on which he may be arraigned.